Pursuant to section 486-a of the Judiciary Law the Clerk of the County Court, Suffolk County, has transmitted to this court (with accompanying letter dated June 12, 1972, copy of indictment filed in *962said County Court May 14,1971 and copy of stenographer’s minutes of sentence of June 8, 1972) a certified copy of the extract of the minutes of sentence (judgment of said County Court rendered June 8, 1972), in which the above-named Paul S. Costigan, also known as Paul S. Costigan, Jr. (who was admitted to practice law by this court on December 15, 1948), was sentenced (1) to a term of one year upon a conviction of operating a motor vehicle while in an intoxicated condition as a felony and (2) to unconditional discharge upon a conviction of operating a motor vehicle while his license was suspended or revoked, both convictions being upon his plea of guilty. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Paul S. Costigan, also known as PaulS. Hostigan, Jr., has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that his name be forthwith struck from the roll of attorneys and counselors at law. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.